DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-24, in the reply filed on 08/30/2021 is acknowledged.
This application is in condition for allowance except for the presence of claim 25 directed to an invention non-elected without traverse.  Accordingly, claim 25 has been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
As discussed above, this application is in condition for allowance except for the presence of claim 25 directed to an invention non-elected without traverse.  Accordingly, claim 25 has been cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
No prior art alone or in combination with references discloses a process for making xylenes as recited in claims 1 and 24.
The closest prior art is Chester et al. (U.S. Patent No. 4,469,909). Chester discloses a process for converting to BTX a C9+ monocyclic aromatic hydrocarbon feed comprising:
providing a liquid fraction 22 comprising C6+ aromatic hydrocarbons to a fractionation column 23 (col. 12, lines 61-62);
splitting liquid fraction 22 into a C8+ hydrocarbon bottoms 34 and a lighter material overhead line 24 (col. 12, lines 62-65);
splitting the bottoms 34 in a xylene splitter 35 into an overhead comprising C8 aromatics and a C9+ fraction (col. 13, lines 8-15);
processing the C9+ fraction in a heavy aromatics processing reactor 38 under conditions effective for demethylation to form a mixture rich in benzene, toluene and xylenes (col. 13, lines 15-20; col. 3, lines 40-48); and
passing the products from the heavy aromatics processing reactor 38 into a flash drum to produce the liquid fraction 22 (col. 12, lines 49-58).
Chester differs from the claimed process in that the claimed process contacts the entire C8+ hydrocarbon fraction with a demethylation catalyst whereas Chester separates the C8+ fraction into a C8 fraction and a C9+ fraction, wherein the C9+ fraction is converted to BTX. Additionally, the BTX produced from the heavy aromatics processing reactor is not separated into a xylenes rich stream and a C9+ aromatic rich stream as claimed, but is instead subjected to 

Feinstein et al. (U.S. Patent No. 4,177,219, cited in the IDS dated 03/15/2021), directed to selective ethyl scission of ethylaromatics to methylaromatics discloses a process for producing xylenes comprising:
providing a C9-rich aromatic reformate feed (col. 3, line 60 to col. 4, line 21); 
contacting the C9-rich aromatic reformate feed with a catalyst under scission conditions to convert at least a portion of the feed to xylenes (col. 1, lines 59-66); and
separating reaction products from unreacted feedstocks (claim 12). 
Feinstein differs from the claimed invention in that Feinstein does not disclose providing a C6+ aromatic hydrocarbon containing stream that is separated into a C6-C7 hydrocarbon rich stream and a C8+ aromatic rich stream, wherein the C8+ aromatic rich stream is contacted with the catalyst under scission conditions. Feinstein starts with a substantially different feedstock and fails to teach similar separation of the feed as recited in claimed step (III). 
 
Feinstein et al. (U.S. Patent No. 4,172,813), directed to a process for selective hydrodealkylating/transalkylating heavy reformate, discloses a process comprising:
providing a heavy reformate into a fractionator (col. 8, lines 10-12);
separating the heavy reformate into a C9 overhead and a C10+ bottoms (col. 8, lines 12-14); 
contacting the C9 overhead with a catalyst to produce a product comprising xylenes (col. 3, lines 17-25); and
separating the effluent from the reaction zone in a high pressure separator and separating the liquid effluent from the high pressure separator into a xylene fraction and an unreacted fraction (col. 8, lines 27-52).
Feinstein differs from the claimed invention in that Feinstein does not disclose providing a C6+ aromatic hydrocarbon containing stream that is separated into a C6-C7 hydrocarbon rich stream and a C8+ aromatic rich stream, wherein the C8+ aromatic rich stream is contacted with the catalyst under scission conditions. Feinstein starts with a substantially different feedstock and fails to teach similar separation of the feed as recited in claimed step (III). 
As such, no prior art anticipates or makes obvious the claimed process and claims 1-24 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241.  The examiner can normally be reached on M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772